Citation Nr: 9926641	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-27 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left 
knee disability, to include restoration of a 30 percent 
rating.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from May 1994 to January 
1995. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse actions by the 
Montgomery, Alabama, Regional Office (hereinafter RO).  The 
veteran failed to report to a hearing before a Board member 
scheduled for November 19, 1998.  The case is now before the 
Board for appellate review, based on the evidence of record.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  No instability was demonstrated in the left knee upon the 
most recent VA examination; the veteran's left knee 
disability does not involve more than slight disability 
manifested by no more than slight limitation of motion.  

3.  The range of motion in the left knee was most recently 
measured from full extension to 127 degrees of flexion.  
There is no competent evidence of instability or abnormal 
movement.

4.  There are no extraordinary factors associated with the 
service-connected left knee disability productive of an 
unusual disability picture so as to warrant consideration of 
an extraschedular rating. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
service-connected left knee disability, to include 
restoration of a 30 percent rating, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
4.71a, Diagnostic Codes (DC), 5257, 5260, 5261 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has presented sufficient 
evidence to conclude that her claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.  In this regard, while 
the Board has considered the testimony and written 
contentions of the veteran indicating that the VA examination 
afforded her in March 1997 was not adequate because it did 
not include a review of her service medical records and 
occurred on one of her "good days" in which her left knee 
was not particularly bothering her.  The veteran was afforded 
a thorough VA examination in May 1998 that included a 
discussion of the pertinent clinical history, range of motion 
testing of the left knee and a thorough evaluation of the 
disability in the left knee.  Accordingly, the Board 
concludes that the additional delay in the adjudication of 
the veteran's claim which would result from a remand to 
afford the veteran another VA examination would not be 
warranted.  

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

"Slight" disability of the knee, including recurrent 
subluxation or lateral instability in the knee, warrants a 10 
percent disability rating.  38 C.F.R. § 4.71a, DC 5257.  
"Moderate" disability, including recurrent subluxation or 
lateral instability, in the knee warrants a 20 percent 
disability rating.  Id

In order to warrant the assignment of a compensable rating 
for limitation of motion of the knee, flexion must be limited 
to 45 degrees or extension must be limited to 10 degrees.  
38 C.F.R. § 4.71a, DC 5260, 5261.  

Full knee motion is from 0 degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II.

With the above legal criteria in mind, the pertinent clinical 
evidence will be briefly summarized.  The service medical 
records indicate the veteran sustained a twisting injury to 
her left knee during basic training.  Thereafter, she 
experienced continuing swelling, pain and instability in her 
left knee.  A MRI conducted during service revealed a tear of 
the anterior cruciate ligament and medial meniscus in the 
left knee.  In July 1994, she underwent an arthroscopy and 
debridement of the left knee.  Her postoperative course was 
uneventful, but she continued to complain about marked 
instability in her left knee, even with wearing a brace.  An 
examination conducted in conjunction with her September 1994 
Physical Evaluation Board proceeding showed range of motion 
in the left knee from 0 to 135 degrees.  No instability was 
noted, and there was no joint-line tenderness, patellofemoral 
grinding or trace knee joint effusion.  X-rays were 
unremarkable.  Due to her left knee disability, which was 
said in the report from the Physical Evaluation Board to 
include 100 percent anterior cruciate ligament deficiency and 
to be 30 percent disabling, the veteran was found to be unfit 
for further duty and received a medical discharge.  

Following her separation from service, a February 1995 rating 
decision granted service connection for the left knee 
disability.  A 30 percent rating was assigned under the 
provisions of DC 5257 effective from January 6, 1995.  This 
was the recommended rating from the service Physical 
Evaluation Board, and was accomplished on the basis of the 
service medical records.

Additional pertinent evidence includes reports from a 
February 1996 VA examination which showed the following in 
the left knee:  slight popliteal swelling; slight tenderness 
with motion of the patella; no crepitus; and extension to 0 
degrees and flexion to 98 degrees.  The 30 percent rating was 
continued by subsequent rating decision.  

Findings pertinent to the left knee disability demonstrated 
at a March 1997 VA examination included no swelling, 
subluxation, lateral instability, nonunion or malunion.  
Flexion of the left knee was measured to 120 degrees and 
extension of the left knee was full.  The RO interpreted 
these findings to represent an improvement in the disability 
in the left knee, and promulgated a decision in March 1997 
proposing to reduce the rating for the left knee to 10 
percent.  The veteran was informed of this proposed rating, 
and by rating action dated in June 1997, the disability 
rating for the left knee was reduced to 10 percent effective 
from September 1, 1997.  

Thereafter, the veteran underwent reconstructive surgery to 
repair the anterior cruciate ligament tear in the left knee 
at a VA medical facility in August 1997.  This procedure 
required two days of hospitalization, and her post-operative 
course was unremarkable.  As a result of this surgery, the RO 
assigned a temporary 100 percent rating for convalescence for 
the left knee effective from August 22, 1997.  Following the 
expiration of this temporary 100 percent rating, the left 
knee disability was rated as 10 percent disabling effective 
from October 1, 1997.  

VA outpatient treatment records dated after the August 1997 
surgery show significant improvement in the left knee.  For 
example, an October 1997 VA outpatient treatment record 
showed 110 degrees of flexion and full extension in the left 
knee, with no effusion or instability.  

The most recent pertinent clinical evidence is contained in 
reports from a March 1998 VA examination, at which time the 
veteran reported that her left knee remained "stiff and 
sore."  She stated that she wore a knee brace when she did 
any sort of physical exercise, and that her knee disability 
interfered with her ability to work.  Upon physical 
examination of the left knee, there was no objective evidence 
of painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat or abnormal or "guarding" 
movements.  Her gait was said to be excellent, especially 
given her girth.  Motion in the left knee was measured from 
full extension to 127 degrees of flexion.   

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes that the most probative evidence to 
consider in determining the proper rating to be assigned to a 
service connected disability is the most recent clinical 
evidence, Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board also notes, however, that all pertinent evidence for 
the appeal period will be considered.  The most recent 
evidence describing the nature of the left knee disability is 
contained in the reports from the March 1998 VA examination 
discussed above.  No instability was  demostrated in the left 
knee at that time, thus precluding a rating in excess of 10 
percent under DC 5257.  In addition, a rating in excess of 10 
percent under DC 5260 or DC 5261 is also precluded given the 
lack of any compensable limitation of knee motion 
demonstrated at the most recent examination.  Moreover, the 
lack of any other objective evidence of disability in the 
left knee, to include swelling, effusion, redness, or heat, 
precludes a rating in excess of 10 percent under any other 
potentially applicable diagnostic code.  

The Board also notes that consideration has been given to the 
principles of VAOPGCPREC 23-97, but finds that the lack of 
any current evidence of instability or compensable limitation 
of motion precludes an increased rating under this opinion.  
In making this determination, the Board has carefully 
considered the in-service and post-service clinical history 
described above as required by Schafrath, but notes again 
that the most recent clinical evidence is the most probative 
evidence to consider in determining the proper rating to be 
assigned for a disability under Francisco.  As the most 
recent evidence does not demonstrate the instability or other 
pathology shown in the left knee that was shown during 
service, this General Counsel opinion does not provide a 
basis for an increased rating.

Said another way, DC 5257 is for knee impairment, including 
recurrent subluxation or lateral instability.  In this case, 
the 10 percent rating assigned under this code, in the 
Board's view, is for limitation of motion, as that is 
currently the only knee impairment shown.  There is no 
current evidence of subluxation or lateral instability, thus 
a noncompensable rating would be appropriate for that 
pathology.  As the only knee impairment shown is slight 
limitation of motion, it is the Board's view that the current 
compensable rating is for slight limitation of motion.  It is 
also again noted that the limitation of motion shown is not 
to a compensable degree, thus a separate rating is not 
warranted.

Also weighed by the Board were the provisions of 
38 C.F.R. §§ 4.40 with regard to giving proper consideration 
to the effects of pain in assigning a disability rating, as 
well as the provisions of 38 C.F.R. § 4.45 and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the 
sworn testimony presented by the veteran at her September 
1997 hearing to the effect that despite the pain, the veteran 
"pushes" herself, as well as her testimony that she keeps 
her brace handy for use on "bad days," has been considered.  
However, the most recent clinical evidence did not show any 
functional loss due to loss of strength, motion, coordination 
or fatigability in the left knee so as to warrant entitlement 
to an increased rating under the guidelines in DeLuca or the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  Moreover, while it 
is possible that "flare-ups" of pain produce temporarily 
increased symptomatology, the physician who conducted the May 
1998 VA examination did not identify any pathology which 
would warrant an increased rating under the principles of 
DeLuca.  In this regard, there was no objective evidence of 
painful motion or "guarding" of movement shown in the left 
knee at that time.  It is also noted that the veteran's 
testimony at the September 1997 hearing was presented only 
one month after the August 1997 knee surgery, and that VA 
outpatient treatment reports of record and the March 1998 VA 
examination report reflects significant improvement in the 
left knee subsequent to that surgery.  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for her service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent post-service 
hospitalization nor marked interference with post-service 
employment due to the veteran's service-connected left knee 
disability is demonstrated, nor is there any other evidence 
that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).  In this regard, while the Board 
recognizes that the veteran was afforded left knee surgery in 
August 1997, there were no complications resulting from this 
surgery and the veteran was able to leave the hospital within 
two days.  As for the assertions that the left knee 
disability makes it difficult for the veteran to "keep up" 
with youngsters in her job, there is simply insufficient 
clinical evidence to corroborate these contentions to award 
an increased rating on an extraschedular basis.

The Board has considered the "positive" evidence 
represented by the sworn testimony and written contentions by 
the veteran asserting that the left knee disability is much 
more severe than has been reflected by the ratings assigned 
by the RO, but the Board finds such lay evidence to be of 
minimal probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Again, it is noted that the September 
1997 testimony was presented only one month after the August 
1997 surgery, and that significant improvement has been shown 
in the left knee since that time.  Moreover, of greater 
probative value than the subjective "positive'" evidence 
represented by the veteran's uncorroborated testimony and 
written assertions is the most recent objective "negative" 
clinical evidence contained in the March 1998 VA examination 
reports discussed above.  See Francisco, 7 Vet. App. at 55; 
Espiritu, 2 Vet. App. at 492.  Accordingly, the claim for a 
rating in excess of 10 percent for the service-connected left 
knee disability, to include restoration of a 30 percent 
disability rating, must be must be denied.  Gilbert, 1 Vet. 
App. at 49.  

It is noted with regard to the "restoration" issue that 
while the principle of maintaining "stable" disability 
ratings, as codified at 38 C.F.R. § 3.344, has been 
considered, has been considered, this principle is 
specifically applicable to "ratings which have continued for 
long periods at the same level (5 years or more)."  
38 C.F.R. § 3.344(c).  As the 30 percent rating in the 
instant case was in effect for less than there years, and the 
evidence otherwise demonstrates that the veteran's left knee 
disability has improved since service, the Board finds that 
entitlement to restoration of a 30 percent rating is not 
warranted.  See 38 C.F.R. § 3.344.  The examinations used in 
support of the reduction are full and complete, and support 
the assignment of a 10 percent rating but no more.


ORDER

Entitlement to a rating in excess of 10 percent for a left 
knee disability, to include restoration of a 30 percent 
rating, is denied. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

